DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6 are pending.
Claim 1 is amended.
Response to Arguments
Applicant’s arguments, see page 8, filed 11/22/2021, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn per applicant’s filing of replacement drawing sheets.
Applicant’s arguments see page 8-9, filed 11/22/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dell’Orto et al US4793189 (hereinafter “Dell’Orto”) discloses a strain gauge sensor for sensing stresses and deformations in mechanical members or structures, comprising a support substrate in form of a thin plate, made of an electrically-insulating material, preferably ceramic material, bearing on one face at least one thick-film resistor; said support substrate being adapted to be firmly attached with its other face onto a member or structure of which stresses and deformations are to be locally sensed, so that said stresses or deformations determine through the 
However, Dell’Orto fails to disclose the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure corresponding to the first end; and a screw to be inserted into the first structure and screwed into a part of the fixing member between the first end and the second end.
Faesch US6658942 discloses a method and a device for measuring a torque. The measuring method is characterized in that it consists in fixing on said part (1) at least two identical sensors (2) for measuring deformation, directly mounted between two separate anchoring points (A, B) and positioned on two curves (a) of the part (1) sloping at an angle a relative to the part (1) axis. Said sensors are designed to deliver electric signals based on modifications in distance between their respective anchoring points generated by said deformation. (Fig 1-11B, Col 4 line 16- Col 10 line 59)
However, Faesch fails to disclose the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure corresponding to the first end; and a screw to be inserted into the first structure and screwed into a part of the fixing member between the first end and the second end.
Prior arts such as Dell’Orto and Faesch made available do not teach, or fairly suggest, the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-6 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855